Exhibit THE UNITED MORTGAGE TRUST SHARE REDEMPTION PLAN (AS AMENDED AND RESTATED MARCH 18, 2009 AND EFFECTIVE MAY 1, 2009) There is no public secondary market for our shares.We have adopted our Share Redemption Plan (SRP) to provide our shareholders with limited interim liquidity with respect to shares of United Mortgage Trust.Subject to certain restrictions and limitations, the SRP may enable you to sell shares back to us in accordance with the procedures described herein. Our SRP was amended and restated by our Trustees to be effective as of May 1, 2009.The SRP, as so amended and restated, works as follows: 1Q: Who is eligible? A: Any shareholder who bought the shares from us and from certain transferees (see Question 8 below) and has held the shares for at least one year. If a shareholder has a qualifying hardship request (described in Question 9 below), we may waive the one-year holding requirement. 2Q: When can I request shares to be repurchased? A: At any time. 3Q: How can I make a request to have my shares repurchased? A: You must send us a letter specifying the number of shares you wish to have redeemed together with the share certificate or certificates for at least that number of shares. Your share certificate must be properly endorsed, including any signature guarantee that we may request. All shares to be redeemed will be redeemed within 30 days (following the end of the next calendar quarter) after receipt by the Company. 4Q: Are there limits on the number of shares that will be redeemed? A: Yes.All redemptions are subject to cash availability and the reasonable discretion of our Trustees. In addition, unless and until we receive further guidance from the United States Securities and Exchange Commission with regard to total shares to be redeemed in any consecutive twelve-month period, we will not repurchase from shareholders an aggregate amount that exceeds the greater ofa) 5% of the outstanding shares at the beginning of the twelve-month period, or b) the net proceeds of our Dividend Reinvestment Plan. Purchases will be on a "first come, first served" basis. Therefore, in the event that more shares are presented for redemption under (a) or (b) above, each shareholder presenting shares for redemption will have their shares redeemed in the order that the shares are presented, subject to the limitation on the amount of shares that may be redeemed under (a) or (b) above. Also, we may decline to make any share redemptions during any period of time that we believe that we are in possession of material, non-public information about the Company or if we believe that the redemption would not be permitted under the laws of the State of Maryland or if otherwise required in order for us to comply with applicable securities laws or regulations. We will notify you if we cannot redeem your shares for any reason. In such case, you will be given the opportunity to ask that we redeem the shares at such time, if any, as there are sufficient funds or the reason for our inability to redeem no longer exists. If you make such a request, we will retain the shares you submitted to us and we will redeem those shares ahead of any subsequently received request for redemption.If you do not make such request by the date that we specify, your request will be cancelled and the shares will be returned to you. 5Q: How much will the Company pay per share? A: The redemption price is the “Net Asset Value” (NAV) as of the end of the quarter prior to the quarter in which we redeem your shares. The NAV will be established by our Board of Trustees no less frequently than each calendar quarter.In the event we change the NAV, we will disclose the change in periodic reports filed with the Securities and Exchange Commission (the “Commission”) and will reflect the new NAV on your monthly account statement. 6Q: Will I continue to receive distributions after tendering my shares for redemption? A: Yes. You will continue to receive distributions through the end of the month preceding the date that we actually redeem your shares. 7Q: When will United Mortgage Trust pay for redeemed shares? A: On a quarterly basis as cash is available. 8Q: Are there any shares you will not redeem? A: We will not repurchase any shares that have been owned for less than one year unless you qualify for hardship redemption. In addition, we will not purchase any shares that are held by a shareholder who bought them from someone other than the Company except for persons who (i) are members of the immediate family of a shareholder and who received the shares by way of a bona fide gift or (ii) received the shares through a bequest upon death or operation of law. 9Q: What is a hardship redemption? A: We will waive the one-year holding period and will redeem shares for hardship requests. A “hardship” redemption is (i) upon the request of the estate, heir or beneficiary of a deceased shareholder made within two years of the death of the shareholder; (ii) upon the disability of a shareholder or such shareholder’s need for long-term care, providing that the condition causing such disability or need for long term care was not pre-existing at the time the shareholder purchased the shares and that the request is made within 270 days after the onset of disability or the need for long term care; and (iii) in the discretion of the Board pf Trustees, due to other involuntary exigent circumstances of the shareholder, such as bankruptcy provided thatthat the request is made within 270 days after of the event giving rise to such exigent circumstances. 10Q: How long will the SRP last? A: The SRP will exist until the listing of the shares on a national securities exchange.We cannot assure that our shares will be listed at any time in the future.We may also terminate the SRP at any time and we may thereafter adopt a new SRP. We will provide shareholders with thirty (30) days' advance notice prior to amending, suspending or terminating the Plan except where suspension is required on the advice of counsel in order to comply with applicable disclosure requirements.We will also disclose any amendment, suspension or termination of the Plan in periodic reports filed with the Commission. 11Q: What happens to redeemed shares? A: Shares we purchase under the SRP will have the status of authorized but unissued shares and will be available for all proper Company purposes. Shares we purchase through the SRP will not be reissued in an amount that would exceed the number of shares we have registered for the Dividend Reinvestment Plan, unless they are first registered with the Commission under the Securities Act of 1933, as amended and under appropriate state securities laws or otherwise issued in compliance with such laws. 12Q: Do I have to offer my shares for redemption under the SRP? A: No.Shareholders have no obligation to sell their shares to us.The SRP is only intended to provide interim liquidity for shareholders in the absence of a secondary market for the shares.No such market presently exists and we cannot assure that one will develop. 13Q: What if I want to purchase shares again after having sold my shares to the Company under the SRP? A: You may purchase shares under our Dividend Reinvestment Plan provided you meet the suitability requirements and live in a state where the shares are authorized for sale. 14Q: What will happen to shares that I submitted presented for redemption prior to May 1, 2009? A: Shares presented for redemption prior to May 1, 2009 will be redeemed in accordance with the SRP as it was then in effect, on a pro rata basis at the redemption price of $20.00 per share, until May 1, 2009. Effective May 1, 2009, any of those shares that have been presented for redemption and have not been redeemed will thereafter be redeemed at the “Adjusted Share Price” in an amount not to exceed the net proceeds from the DRIP (less proceeds used for other redemptions under the SRP), unless you advise us that you do not wish those shares to be redeemed. The “Adjusted Share Price” is equal to the original offering price of our shares ($20.00), less distributions of principal (which are distributions in excess of earnings), or such other price as determined by our Board of Trustees.Provided however, in the event the NAV ever exceeds the Adjusted Share Price, the Adjusted Share Price shall be adjusted to be equal to the NAV. UNITED MORTGAGE DIVIDEND REINVESTMENT PLAN (AS AMENDED AND RESTATED MARCH 18, 2009 AND EFFECTIVE MAY 1, 2009) Administrator The Dividend Reinvestment Plan is administered by Continental Stock Transfer and Trust Company, which is our Plan Administrator. If you have any questions about the Plan, please contact us at: United Mortgage Trust, 1301 Municipal Way,
